 1   THE VELEZ LAW FIRM, PC
     Mark Velez (SBN 163484)
 2   3010 Lava Ridge Court, Suite 120
     Roseville, California 95661
 3   Telephone:     (916) 774-2720
     Facsimile:     (916) 774-2730
 4   Email:         velezlaw@live.com
 5   Attorneys for Plaintiff Dennis Rosseau
 6
     LILLIS PITHA LLP
 7   Damien P. Lillis (State Bar No. 191258)
     465 California Street, 5th Floor
 8   San Francisco, CA 94104
     Telephone:     (415) 814-0405
 9   Facsimile:     (415) 217-7011
     Email:         dlillis@lp-lawyers.com
10
     LILLIS PITHA LLP
11   Martin L. Pitha (State Bar No. 192447)
     4100 Newport Place Drive, Suite 800
12   Newport Beach, California 92660
     Telephone: (949) 209-9020
13   Facsimile:     (949) 759-1845
     Email:         mpitha@lp-lawyers.com
14
     Attorneys for Defendant
15   Micron Technology, Inc.

16

17                                  UNITED STATES DISTRICT COURT

18                                 EASTERN DISTRICT OF CALIFORNIA

19

20
     DENNIS ROSSEAU,                                       Case No. 2:20-CV-00437-TLN-DB
21
                   Plaintiff,                              STIPULATION AND ORDER FOR:
22
            v.                                             (1) INDEPENDENT MENTAL /
23                                                             PSYCHOLOGICAL EXAMINATION
     MICRON TECHNOLOGY INC., an Idaho                          OF PLAINTIFF; AND
24   corporation, and DOES 1-50, inclusive,                (2) INDEPENDENT HEARING
                                                               EXAMINATION OF PLAINTIFF
25                 Defendants.
26

27

28


                                              STIPULATION AND ORDER
 1          Plaintiff DENNIS ROSSEAU (“Plaintiff”) and Defendant MICRON TECHNOLOGY, INC.
 2   (“Defendant”) by and through their respective counsel of record, stipulate and agree as follows, and
 3   request that the Court enter an Order upon this Stipulation:
 4          WHEREAS, Plaintiff has alleged claims for disability discrimination and retaliation, among
 5   other claims, involving an alleged hearing impairment and his suffering of allegedly “severe” emotional
 6   distress associated with Defendant’s purported conduct.
 7          WHEREAS, the Parties stipulate that good cause exists for Defendant to conduct the following
 8   examinations of Plaintiff:
 9          (1) An independent mental / psychological examination of Plaintiff (the Mental/Psychological
10              Exam); and
11          (2) An independent medical examination of Plaintiff regarding his hearing (the Hearing Exam).
12          WHEREAS, the Parties stipulate that Defendant may conduct the Mental/Psychological Exam
13   and the Hearing Exam in May or June 2021, in that the exams involve the use of expert consultants or
14   experts and do not constitute fact-based discovery, and further stipulate that Plaintiff will make himself
15   available for each examination within two weeks’ of his counsel receiving notice of the date, time, and
16   location of such examination. The Parties will meet and confer regarding the scheduling of such
17   examinations to minimize travel and inconvenience, to the extent possible, for all Parties.
18          WHEREAS, the Parties request that the Court enter an order upon this Stipulation.
19          IT IS SO STIPULATED.
20

21   Dated: April 30, 2021                                LILLIS PITHA LLP
22                                                        By:       /s/ Martin L. Pitha
                                                                    Martin L. Pitha
23                                                                  Attorneys for Defendant
                                                                    Micron Technology, Inc.
24

25
     Dated: April 30, 2021                                THE VELEZ LAW FIRM, PC
26
                                                          By:       /s/ Mark Velez
27                                                                  Mark Velez
                                                                    Attorneys for Plaintiff
28                                                                  (filing with permission)


                                             STIPULATION AND ORDER
 1

 2              PURSUANT TO THE ABOVE STIPULATION, Plaintiff shall appear for an Independent
 3   Mental/Psychological Exam, and also appear for an Independent Medical Exam for his Hearing, each to
 4   occur during the months of May 2021 or June 2021, within two weeks of his counsel receiving notice of
 5   the date, time, and location of each examination. The Parties shall meet and confer regarding the
 6   scheduling of such examinations to minimize travel and inconvenience, to the extent possible, for all
 7   Parties.
 8              IT IS SO ORDERED.
 9
     Dated: April 30, 2021
10
                                                                Troy L. Nunley
11                                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            STIPULATION AND ORDER
